Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/20/2021 has been entered.

Applicant’s Amendment
Applicants amendment filed 7/20/2021 has been received and entered.  Claim 1 has been amended, claim 15 has been cancelled (and incorporated into claim 1).  Claims 1-14, 16-41 are pending, and claims 18-41 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2018.
In prosecution, the examiner has required restriction between product or apparatus claims and process claims. Applicants have elected the methods which are not subject to normal rejoinder practice.


Priority
	This application filed 9/4/2015 claims benefit to US provisional application 62/046737 filed 9/5/2014.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2021 and 8/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that several of the citations were in a foreign language with only an English abstract.  For those citations, only the English abstract was considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


“Provenance was determined as noted above for similar or compatible genotypes between sample 1 and sample 2 of each contrast. The % similarity score was calculated and any pair of samples that are at least 90% similar are classified MATCH (samples belong to same person), otherwise MISMATCH (samples do not belong to same person).”

Which appears to support that a match of 90% would be associated with comparison of record data to determine if it is the same person, and not for the embodiment and the breadth that it is the same mammal, for example both human but different people.  At [0034] a more generic teaching for what the cut-off can be provides:
“With respect to suitable cut-off values for determination of a match, it should be appreciated that numerous arbitrary values or purpose-designed values can be employed. For example, arbitrary cut-off values could be 85%, 90%, 92%, 94%, 96%, or 98% minimum similarity between the sequences.”

Where ‘minimum’ appears to support ‘at least’ and provides for a listing of values, however there does not appear to an indication that this value provides or is contemplated to be used as a value to determine that two samples are mammals or are the same mammal.  Dependent claims provide detail of possible genetic elements to compare, possible correlations of the variants with disease, and their possible locations, however fail to clarify the issue of two different samples 
	Amending the claim to reflect that the value of at least 90% represents the same person, or as provided by the specification guidance that could be used to determine if the two data sources are the same mammal.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the preamble of the claims recite ‘analyzing a genomic sequence of a target tissue of a mammal’, and as amended the claim results in the comparison of two sequence records for the determination that the two sample records are from the same mammal, and it is unclear how this is related to analysis of a target tissue or possible comparison of two different mammals.  What is performed in the steps of the claim are clear, for example providing SNP data about two samples and comparing them, but it is unclear where and what the second sample represents since the claims is directed to a target tissue.  Dependent claims provide detail of possible genetic elements to compare, possible correlations of the variants with disease, and their possible locations, however fail to clarify the issue of two 
Amending the claim to provide more clearly what the second sample record represents or from where it is derived, or amending the preamble to be consistent with the final step of interpretation would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended to incorporate the limitation of claim 15 that has been previously considered during prosecution and still is generally directed to a method of analyzing a genomic sequence of a tissue source.  Specifically, Claim 1 has been amended during prosecution from a method comprising only analysis steps to one that is now ‘computer implemented’ and recites that each of the steps requires coupling an ‘a computing device’ to sequence data, characterizing, generating and comparing by the analysis engine possible idiosyncratic markers in the data being analyzed and based on the comparison step the claim concludes that the first record belongs ‘to the same mammal as the second sample record using the match score’ (versus “annotating the record accordingly in the database” which has been not a match for belonging to the same mammal record).  The final step has been amended to indicate that the samples are from the same mammal if 90% similarity occurs between the two sequence records.  Dependent claims provide detail of possible genetic elements to compare, possible correlations of the variants with disease, and their possible locations.
For step 1 of the 101 analysis, as amended the claims are found to be directed to a statutory category of a process.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for sequences of interest that given the guidance of the specification and claim limitations are SNPs or possibly represent stutter/repeat sequences at a loci.   The steps of characterizing to arrive at the identification of an ‘idiosyncratic marker’ in the sequence all are instructional steps.  The claim requires broadly and simply ‘characterizing’ for motifs within a sequence data.  The judicial exception is a set of instructions for analysis of sequence data, in this case comparing ‘idiosyncratic markers’ from two sets of data, and if they match based on the ‘match score’ concluding that the sample ‘belongs to the same mammal as the second sample’.  In view of the generality of the steps in the claims and guidance of the specification, this is considered to be in the category of a Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  
in silico’ (see specification at [0008]), and even if it represents data from real specific sources the data that is required of the claims could be simple short fragments that are analyzed/characterized/compared (see specification at [0029] for use of fragments of RLFP, or in WO see page 21-22 of the Examples).   While the claims have been amended in prosecution to recite the use of a ‘computing device’ there is no unique computing device described in the instant application, and given the guidance of the specification observation to compare if two sequences are the same or different, and use of such information when evaluating a sequence read data could be performed without the aid of a computer and in one’s mind.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have only analysis steps and do not have an additional element.  The final step of claim 1 provides only for instruction and description of what two matching idiosyncratic markers means, and does not appear to be a practical application of the judicial exception that is significantly more.  This judicial exception requires steps recited at high level of generality for 
 For step 2B of the 101 analysis, initially it is noted that he claims do not recite or require any details on implementation and are interpreted to not comprise any additional elements to evaluate under step 2B.  However, it is noted that as amended the method is a computer implemented method and can be performed with the aid of a ‘computing device’, each of the independent claims recites additional elements and are found to be the steps of receiving/obtaining sequence data, and are almost independent and separate from the analysis steps.  In view of the guidance of the specification, it does not appear that how the data is received or the structure of the database affects the analysis required of the claim.  Review of the guidance of the specification teach that known types of idiosyncratic markers are to be used for characterization and comparison (at [0008], [0015] or [0027] for teaching that SNPs are preferred idiosyncratic marker) and that the data is in silico and ‘is not a patient tissue, but an already established sequence record’ possibly using established file formats such as SAM or FASTA (at [0029]), but does not require such formats; and implementation of the claimed steps of characterizing, comparing,… does not teach or provide any unique or new ‘computing device’ programs (nor any of those presently known in the art are contemplated) that would be used in any of the claimed analysis steps.  As such, the claims do not provide for any additional element to consider under step 2B, nor given the guidance and evidence of record does not provide for significantly more to make the claims patent eligible.
As analyzed within the Alice framework, the Court has wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as 
As noted in prosecution, while databases are known to comprise annotations about wild type alleles, variant alleles associated with conditions such as at [0041] for the teaching of EGFR mutations (BRCA variants as cancer variants were noted and provided during prosecution), the process of updating sequence databases (as argued by Appellant in prosecution) requires rigorous scientific research and analysis to confirm the association of a potential variant in order to update a database.  Further, while parts of methods that can be used for the comparison of sequences are automated homology searches/alignments, there is no teaching or motivation in the art to perform the claimed process as broadly set forth without any scientific validation to serve as an improvement for automation of a process involving databases.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instructions of the judicial exception can be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare and analyze read data of sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the teaching of the specification on a computer.  In review of 
Based upon an analysis with respect to the claim as a whole, claims 1-14, 16-17 do not recite something significantly different than a judicial exception.   Claims 1-14, 16-17 are directed towards a method of receiving sequence data and comparing the data to identify ‘idiosyncratic markers’ wherein the sequences represent potential SNPs and/or alleles.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and indication of what the analysis could imply (i.e disease or condition (claim 7)); and do not add additional elements which result in significantly more to the claimed method for the analysis.

Response to Applicants Arguments
Applicants argue that Step 2A is not a mental step and note the size of a human chromosome and human genome for the numbe of nucleotide pairs that it represents, and argue that the task to compare is too complex to be performed using pen and paper or in a person’s mind.  Noting the PTAB decision at pages 8-9 that ‘it may be faster or more efficient to use a computer when generating a profile for a larger set of markers [100 to 10,000 markers]’, Applicants argue that the claims now require millions or billions of nucleotides.
In response, it is initially noted that the limitations amended to claim 1 from claim 15 have been previously considered and included as part of the decision by the Board.  It is acknowledged that the human genome is large, but the claims require comparing ‘idiosyncratic markers’ not aligning billions of base pairs.  Further, while the database may contain a large amount of genetic sequences, the second step of the claim only requires ‘characterizing’ ‘a 
Applicants argue that the ordered combination results in significantly more, and that the inventors have discovered that genomic sequence information can be analyzed using features in the genome without any regard to their role or function.
In response, the characterization of the discovery of comparing sequences without consideration of function or role does not appear to be consistent with the art of record or as a whole.  Given the filing date of 9/2015 the alignment and comparison of sequences without any associated meta data was well known, for example in Kidd et al published in 2006 (of record), panels of SNPs are used in the forensic identification and analysis of genomic sequence data.  As discussed in the brief and answer to the Board, the record provides:
 “Appellants have argued that the claims are patent eligible because they recite a practical application.  Noting the guidance of the specification, Appellants reiterate the steps of claim 1 and summarize that the claimed process determines ‘whether or not two (or more) genomic sequences belong to the same mammal or different mammals.’  It is asserted that ‘the inventors have found that SNPs present in the genome can serve as an idiosyncratic feature for genome analysis’, and is an improvement over prior systems (noting dependent claims have the same practical application described above).  
The effective filing date of the present application is 9/5/2014 (claim to US provisional 62/046737), and the art of record indicates that Appellants are not the first to note that SNPs can be used to compare sequences present in genomic data.  See for example Ghodke et al (2011 -of record) who provide profiling SNPs between different ethnic and racial groups or Ellonen et al. (2004 –of record) who provide a SNP array for paternity testing which can be used to compare DNA profiles in complex paternity cases (i.e. determine if child’s sequence is related to a possible parent).  With respect to arguments of ‘improvement’, the knowledge and use of SNPs in the prior art for comparing genomic data does not appear to be consistent that the present claims (or disclosure as a whole) to provide for an improvement as argued by Appellants.  Further, as noted in the basis of the rejection, the specification does not provide any new or unique means to analyze sequences using a ‘computing device’, and as whole there does not appear to be any evidence to support improvement in the process of analysis nor to a computer system as asserted.”



Conclusion
No claim is allowed.
The relevant art of record provides that comparing sequences for similarities and differences were well known.  Kidd et al. of record in the last IDS) provides evidence that forensics use sequence comparisons (without regard to gene function) and in addition to the use of CODIS, Kidd et al demonstrate that the use of SNPs can be used in comparing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1631